DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/13/2022. Applicant cancelled claim 3 and added claim 21. Claims 1-2 and 4-21 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 5/13/2022 have been fully considered and are responded in the following.

Applicant's amendments to claims have overcome the Claim Objections previously set forth in the Non-Final Office Action mailed 2/17/2022. All previous objections have been withdrawn.

Applicant’s arguments, ‘The cited portions of the applied references do not disclose or suggest "determine, based on the first physiological measurement being anomalous with respect to a range of baseline values, an emotional state of the user; and based on the emotional state of the user, execute access control on the first device, wherein executing the access control on the first device comprises transmitting, via the communication interface, data to execute the access control on the first device," as now recited in claim 1’, see p. 14, ¶4, filed 5/13/2022, with respect to the amended claims overcoming the cited prior art references of the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art Gates. Please refer to "Claim Rejections - 35 USC § 103" section below for detail analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 20160330217 A1) in view of Sambamurthy (US 20140282965 A1).

Regarding claim 1, Gates teaches a computing platform, comprising:
at least one processor; (FIG. 5, central processing unit (CPU) 501)
a communication interface communicatively coupled to the at least one processor; and (FIG. 5, communications controller 514; all major system components may connect to a bus 516)
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (FIG. 5, system memory 502)
determine, using a first physiological sensor, a first physiological measurement of a physiological parameter of a user of a first device; ([0044] FIG. 4A, At step 406, the user is monitored and information about the user is obtained. User information may include facial and physiological data and may be compared to biometric data. Monitoring of the user may be performed by cameras or other sensors coupled to an emotions monitor. The emotions monitor may communicate this information to a historical behavioral analysis module or a collusion analysis module.)
determines based on the first physiological measurement is-being anomalous with respect to a range of baseline values, an emotional state of the user; and ([0045] At step 408, the user information is analyzed, for example by a security monitor, to estimate or determine a condition indicative of an emotional state of the user, such as attention, disgust, excitement, hesitation, stress and the like.) In summary, Gates discloses that ‘a user of a computing system is monitored to gather information about the user. The user information is analyzed to determine a condition of the user that is indicative of a negative or malicious emotional state of the user. The emotional state may include anger, disgust, resentment, hesitation, stress and any combination thereof. In embodiments, the user information is compared to pre-existing biometric data [analogous to claim limitation “a range of baseline values”], for example, for calibration purposes’ (¶27- 28).
based on the emotional state of the user, execute access control on the first device. ([0047] At step 412, a security response, such as an alert, is executed, for example by a response module, in response to detecting an actual or potential policy violation or security breach.) Here Gates discloses that access control being “One appropriate response may be to send a notice in the form of an email alert to a system administrator. Other responses may include, for example, displaying a dialog box on a monitor that requires additional justification and/or verification for performing a particular action, temporarily disabling parts of or all of the computing system according to the security policy” (¶30).

Gates teaches based on the emotional state of the user, execute access control on the first device, which comprises transmitting request and receiving response via the communication interface ([0051] FIG. 4B, at step 460, an appropriate security response by the response module is requested), but does not explicitly teach wherein executing the access control on the first device comprises transmitting, via the communication interface, data to execute the access control on the first device. This aspect of the claim is identified as a difference.
However, Sambamurthy in an analogous art explicitly teaches
wherein executing the access control on the first device comprises transmitting, via the communication interface, data to execute the access control on the first device. ([0101-0102, 0105] “continuous monitoring” refers to the testing and checking the authentication of the user repeatedly. For example, continuous monitoring may refer to taking periodic samples of the image of the user, or may refer to actually taking continuous measurements such as the heart rate of the user. FIG. 8B illustrates an architecture for accessing secure resources with the network access device 808. A user wishing to get access via computing device 802 to servers 822 in a company's intranet 824, connects the SCED 430 to the computing device 802 and then performs an authentication/login to security server 804. As previously discussed, the security system, including the SCED 430, provides continuous authentication and monitoring of the user activity. If authentication fails at any point in time (e.g., user walks away from the terminal) then the network access device 808 is notified by the security server 804, or by the SCED 430, that access is not allowed anymore. In this case, the network access device will shut off all access to the intranet 824 from computing device 802.) Here Sambamurthy discloses using physiological measurement, such as heart rate or image of the user, to determine authentication failure (analogous to claim limitation “anomalous”). If authentication fails, the network access device 808 (after notified by the security server 804) will shut off all access to the intranet 824 from computing device 802 (analogous to claim limitation “execute access control on the first device”). In addition, FIG. 8B discloses claim limitation “transmitting data to execute the access control on the first device” by depicting security server 804, via network access device 808, transmitting “net access deny” data to computing device 802 (analogous to claim limitation “first device”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “emotional analysis” concept of Gates, and the “ongoing authentication and access control” approach of Sambamurthy. One of ordinary skill in the art would have been motivated to perform such a modification for improving security utilizing continuous user authentication based on biometric data taken of the user. The network access device provides an added level of control for user access, because the network access device allows the system to cut off access by disabling the user from utilizing the network access device through continuous monitoring and authentication (Sambamurthy [0004, 0098]).

Regarding claim 5, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the data further comprises: 
an identification of the first device; and ([Sambamurthy 0105] If authentication fails at any point in time (e.g., user walks away from the terminal) then the network access device 808 is notified by the security server 804, or by the SCED 430, that access is not allowed anymore. In this case, the network access device will shut off all access to the intranet 824 from computing device 802.) Here FIG. 8B depicts network access device 808 transmitting “net access deny” data to computing device 802 (after notified by the security server 804). It is obvious that identification of computing device 802 (analogous to claim limitation “first device”) is part of the data because it identifies the destination of the transmission.
an indication of an access control restriction to be executed on the first device. ([Sambamurthy FIG. 8B] depicts network access device 808 transmitting “net access deny” data to computing device 802.)

Regarding claim 6, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the data to execute the access control is transmitted to the first device. ([Sambamurthy FIG. 8B] depicts network access device 808 transmitting “net access grant/deny” data to computing device 802.)

Regarding claim 7, Gates in view of Sambamurthy teaches all the features with respect to claim 6, as outlined above. The combination further teaches wherein executing the access control comprises one or more of:
restricting operations of a software operating on the first device; 
restricting access, of the first device, to a communication network; ([Sambamurthy 0105] If authentication fails at any point in time (e.g., user walks away from the terminal) then the network access device 808 is notified by the security server 804, or by the SCED 430, that access is not allowed anymore. In this case, the network access device will shut off all access to the intranet 824 from computing device 802.)
restricting access, of the first device, to a database; 
restricting access, of the first device, to a peripheral device; and 
implementing additional controls on at least one of: data outbound from the first device, and data inbound to the first device.

Regarding claim 8, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the data to execute access control is transmitted to a second device that is different from the first device. ([Sambamurthy 0105] If authentication fails at any point in time (e.g., user walks away from the terminal) then the network access device 808 is notified by the security server 804, or by the SCED 430, that access is not allowed anymore. In this case, the network access device will shut off all access to the intranet 824 from computing device 802.) Here “net access deny” data is transmitted to network access device 808 (analogous to claim limitation “second device”) directly and then transmitted to computing device 802 (analogous to claim limitation “first device”) via network access device 808, see [Sambamurthy FIG. 8B].

Regarding claim 9, Gates in view of Sambamurthy teaches all the features with respect to claim 8, as outlined above. The combination further teaches wherein executing the access control comprises one or more of: 
restricting access of the first device to transmit data to and/or receive data from the second device; 
restricting access to a software application, operating on the second device, by the first device; and 
restricting access to a database communicatively coupled to the second device, from the first device. ([Sambamurthy 0102, 0105] FIG. 8B illustrates an architecture for accessing secure resources with the network access device 808. A user wishing to get access via computing device 802 to servers 822 in a company's intranet 824, connects the SCED 430 to the computing device 802 and then performs an authentication/login to security server 804. As previously discussed, the security system, including the SCED 430, provides continuous authentication and monitoring of the user activity. If authentication fails at any point in time (e.g., user walks away from the terminal) then the network access device 808 is notified by the security server 804, or by the SCED 430, that access is not allowed anymore. In this case, the network access device will shut off all access to the intranet 824 from computing device 802.) Here Sambamurthy discloses restricting access to servers 822 (analogous to claim limitation “database”) communicatively coupled to network access device 808 (analogous to claim limitation “second device”), from computing device 802 (analogous to claim limitation “first device”), if authentication fails.

Regarding claim 12, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine, using one or more physiological sensors, a plurality of physiological measurements; ([Gates 0044] FIG. 4A, At step 406, the user is monitored and information about the user is obtained. User information may include facial and physiological data and may be compared to biometric data. Monitoring of the user may be performed by cameras or other sensors coupled to an emotions monitor. The emotions monitor may communicate this information to a historical behavioral analysis module or a collusion analysis module.)
determine the range of baseline values based on the plurality of physiological measurements; and ([Gates 0040] In embodiments, as part of determining an emotional state, security monitor 110 accesses and utilizes historic stored and/or analyzed data [analogous to claim limitation “the range of baseline values”] from the historical behavioral analysis module 320 to evaluate interactions by user 304 with the computing system. In embodiments, historical data is used to compare and detect differences between historic data and more recent events and/or user activity.).
store the one or more baseline values in the memory. ([Gates 0035-0036] Historical behavioral analysis module 320 typically stores and analyzes historical data, including captured and recorded facial data. In embodiments, the historical behavioral analysis module 320 saves raw data from one or more sensors for subsequent analysis or use. For example, the data may be reviewed in cases where there is a desire to confirm that the sensors were providing data consistent with the recorded emotion.)

Regarding claim 13, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the first physiological sensor is one of: a skin conductance sensor, or an image sensor. ([Gates 0034] Emotions monitor 104 is communicatively coupled to one or more sensors that receive data about the user that can be used to infer an emotional state of the user. For example, in embodiments, emotions monitor 104 receives images of the user via one or more image capturing device, such as a camera, and uses the image data to detect facial expressions, including facial microexpressions, to infer an emotional state. In embodiments, emotions monitor 104 receives sensor data relates to emotional state property displayed by user 304 to aid in inferring the emotional state.)

Regarding claim 14, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
generate an access control notification, wherein the access control notification comprises one or more of: an indication of the first device, a physiological parameter corresponding to the first physiological measurement, and the access control executed on the first device; and transmit the access control notification to a second device. ([Sambamurthy 0105] If authentication fails at any point in time (e.g., user walks away from the terminal) then the network access device 808 is notified by the security server 804, or by the SCED 430, that access is not allowed anymore. In this case, the network access device will shut off all access to the intranet 824 from computing device 802.) As shown in FIG. 8B, “net access deny for computing device 802” is the “access control executed on the first device”, which is transmitted to network access device 808 (analogous to claim limitation “second device”).

Regarding claims 15 and 20, the scope of the claims are similar to that of claim 1, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 19, the scope of the claims are similar to that of claim 14, respectively. Accordingly, the claims are rejected using a similar rationale.

Claims 2, 4, 10-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 20160330217 A1) in view of Sambamurthy (US 20140282965 A1) and Kobres (US 20160063227 A1).

Regarding claim 2, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine, using a second physiological sensor, a second physiological measurement of a second physiological parameter; and determine, using the first physiological measurement and the second physiological measurement, a physiological score, wherein the first physiological measurement is-being anomalous with respect to the range of baseline values comprises the physiological score being anomalous with respect to the range of baseline values. This aspect of the claim is identified as a difference.
However, Kobres in an analogous art explicitly teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine, using a second physiological sensor, a second physiological measurement of a second physiological parameter; and ([0032-0033] FIG. 1C is a table illustrating two input types for a confidence calculator. In this example, the confidence calculator receives two inputs, the first is a snapshot of the user's face from the device's front facing camera, and the second is the audio stream originating from the device's microphone.) Here Kobres discloses a plurality of biometric sensors in ¶94.
determine, using the first physiological measurement and the second physiological measurement, a physiological score, ([0028] Each individual first stage function is also configured to decide how to transform (aggregate, weight, and compute) its input stream into a single component stream aggregated value. The component input stream-specific values are provided to a second stage function to calculate a single outputted value for a given instance of a confidence calculator (as an authentication confidence value).)
wherein the first physiological measurement is-being anomalous with respect to the range of baseline values comprises the physiological score being anomalous with respect to the range of baseline values. ([0024] the authentication confidence (scalar value), which is then compared with a predetermined value to determine whether authentication was achievable or not achievable.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “emotional analysis” concept of Gates, and the “automated authentication confidence” approach of Kobres. One of ordinary skill in the art would have been motivated to perform such a modification to provide an effective mechanism to handle data from multiple sensors and transform (aggregate, weight, and compute) these input into a single confidence value (Kobres [0009]).

Regarding claim 4, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. Gates in view of Sambamurthy and Kobres further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine, using a second physiological sensor, a second physiological measurement; and ([Kobres 0032-0033] FIG. 1C is a table illustrating two input types for a confidence calculator. In this example, the confidence calculator receives two inputs, the first is a snapshot of the user's face from the device's front facing camera, and the second is the audio stream originating from the device's microphone.) Here Kobres discloses a plurality of biometric sensors in ¶94.
determine that the second physiological measurement is anomalous with respect to a second range of baseline values, ([Kobres 0153] At 420, the authenticator compares the authentication value to a policy.)
wherein executing the access control on the first device comprises executing the access control based on the second physiological measurement being determined to be anomalous with respect to the second range of baseline values. ([Kobres 0155] At 430, the authenticator determines whether to grant access to one of: a device and a resource of the device based on the comparison performed at 420. This can be a binary determination such that access is either granted or denied.) Here second measurement (e.g. audio stream from microphone in FIG. 1C) can be used instead of first measurement (e.g. snapshot of the user's face from camera in FIG. 1C) or combination to determine anomaly. Indeed, it would be obvious to rearrange these parts if it is desired; See MPEP 2144.04(VI)(C).

Regarding claim 10, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. Gates in view of Sambamurthy and Kobres further teaches wherein the first physiological measurement being anomalous with respect to the range of baseline values and executing the access control on the first device comprises one of:
based on the first physiological measurement being anomalous with respect to a first range of baseline values, executing a first access control; ([Kobres 0065] the decision does not have to be a binary decisions meaning that different levels of authenticated access can be granted based on the confidence value when that confidence value is compared to predefined values, thresholds, or ranges of values that the authentication service uses to make decisions about authentication.)
based on the first physiological measurement being anomalous with respect to a second range of baseline values, executing a second access control; or 
based on the first physiological measurement being anomalous with respect to a third range of baseline values, executing a third access control. 

Regarding claim 11, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. . Gates in view of Sambamurthy and Kobres further teaches
wherein the first physiological measurement being anomalous with respect to the range of baseline values comprises the first physiological measurement being higher than a first baseline value, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine whether the first physiological measurement is higher than a second baseline value, wherein the second baseline value is higher than the first baseline value; and ([Kobres 0065] the decision does not have to be a binary decisions meaning that different levels of authenticated access can be granted based on the confidence value when that confidence value is compared to predefined values, thresholds, or ranges of values that the authentication service uses to make decisions about authentication.) Here Kobres discloses confidence value (analogous to claim limitation “first physiological measurement”) compared to predefined values, thresholds, or ranges of values (analogous to claim limitation “first/second baseline value”)
execute the access control on the first device by causing: executing a first set of access controls if the first physiological measurement is higher than the first baseline value and not higher than the second baseline value, and executing a second set of access controls if the first physiological measurement is higher than the second baseline value. ([Kobres 0025] It is noted that based on the comparison between any computed confidence and any predetermined value; authentication does not have to be a binary exercise. That is, a user may be granted different levels of access (to resources of a device) based on a computed difference between the confidence value (at any given point in time) and a predetermined value. For example, when the different between the computed confidence and a predetermined value is within a predefined range, then the user is granted access to limited resources and not all available resources on a device. This is but one example; the point is that confidence with respect to user/device authentication can result in: a failed authentication having no access to any resources, a successful authentication having access to all resources, or a limited authentication having varying levels of access to some resources.) Here Kobres discloses an example that computed confidence higher than the first baseline value and not higher than the second baseline value, results in “granted access to limited resources” (analogous to claim limitation “a first set of access controls”). Computed confidence higher than the second baseline value results in “no access to any resources” (analogous to claim limitation “a second set of access controls”).

Regarding claim 16, the scope of the claims are similar to that of claim 2, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 17, the scope of the claims are similar to that of claim 4, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 18, the scope of the claims are similar to that of claim 11, respectively. Accordingly, the claims are rejected using a similar rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 20160330217 A1) in view of Sambamurthy (US 20140282965 A1) and Primm (US 20160094898 A1).

Regarding claim 21, Gates in view of Sambamurthy teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein the range of baseline values is based on a mean value of historical physiological measurements of the physiological parameter and a standard deviation of the historical physiological measurements. This aspect of the claim is identified as a difference.
However, Primm in an analogous art explicitly teaches 
wherein the range of baseline values is based on a mean value of historical physiological measurements of the physiological parameter and a standard deviation of the historical physiological measurements. ([0015] the individual alert condition can be determined from an average of measurements historically received from the select sensor during the domain or from a variance quantity, such as variance or standard deviation, determined from the measurements. [0049] Individual thresholds can, for example, be based on an average value of measurements during the domain. The average can be a mean, median, or mode. The average can be a moving average incorporating only historical measurement from a number of periods in the past. In addition or alternatively, the individual thresholds can be established based on a variance quantity associated with the measurements received during the domain over the set of periods. For example, the variance quantity can be variance or can be standard deviation.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “emotional analysis” concept of Gates, and the “monitoring sensor output” approach of Primm. One of ordinary skill in the art would have been motivated to perform such a modification to automatically determine individual alert condition uniquely associated with the select sensor by comparing sensor measurements to individual alert condition. Based on the comparison, an alert state can be identified and a user notified of the alert state (Primm [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8887300 B1, "Automated message transmission prevention based on a physical reaction", by Gates, teaches that humans communicate using both verbal and non-verbal communication. Non-verbal communication may include hand gestures and facial expressions. Both a person's speech and their facial expressions may be captured and analyzed to detect the person's emotions or mood. Emotions may refer to feelings experienced by a person over a short period of time in response to a particular event. Moods may refer to a general emotional state that is experienced by a person over a relatively longer period of time than an event triggered emotion.
US 20120019559 A1, "Methods and Apparatus for Interactive Display of Images and Measurements", by Siler, teaches computing the baseline threshold from the historical normal measurements, e.g., mean plus or minus two standard deviations, outlier analysis, etc.
US 20100083055 A1, "Segment Based Technique And System For Detecting Performance Anomalies And Changes For A Computer Based Service", by Ozonat, teaches that a traditional approach to detect a performance anomaly involves detecting when a particular performance metric passes a threshold. The threshold may be set either manually or automatically. Setting a threshold manually may be challenging due to such factors as the occurrence of different normal performance modes and a large number of monitored performance metrics. Automatically determining the threshold settings for a performance metric may involve determining a statistical distribution of a historical measurement of the performance metric. For example, thresholds may be set at the fifth percentile and ninety-fifth percentile of the historical measurements of the performance metric; three standard deviations above and below the average, or mean, of the historical measurements; etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CHAU LE/Primary Examiner, Art Unit 2493